DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 6/22/2020.  Claims 15-20 have been newly added.  Claims 1-20 are pending. 

Claim Objections
1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-20 been renumbered claims 35-40, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-14 & 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay (US 2015/0181945 A1).
	Regarding claim 1, Tremblay discloses a method comprising: 
determining, by one or more processors, whether a vaporizer device is within a communication range of a second device, the determining based on receiving a broadcast message from the second device [0067-0074]; 
locking, by the one or more processors, the vaporizer device in response to the vaporizer device being within the communication range, wherein locking the vaporizer device comprises disabling use of a heating function of the vaporizer device [0081-0084, & 0091];  
receiving, by the one or more processors, information indicative of an age of a user of the vaporizer device, the information received from a third device that is separate from the second device [0160-0162]; and 
unlocking, by the one or more processors and based on the information indicative of the age of the user, the vaporizer device, wherein unlocking the vaporizer device comprises enabling use of the heating function [0160-0162].
	Regarding claim 2, Tremblay discloses the method of claim 1, wherein the second device comprises a user device executing an application configured to identify and disable operation of the vaporizer device [0081 & 0160].
	Regarding claim 3, Tremblay discloses the method of claim 1, further comprising displaying, on a user interface of the second device, a list or graphical representation of vaporizer devices within the communication range [0227 & 0235-0244].
	Regarding claim 4, Tremblay discloses the method of claim 1, further comprising reporting, to a third party, an indication that the vaporizer device is within the communication range [0074, 0100-0102, & 0162].
	Regarding claim 5, Tremblay discloses the method of claim 1, wherein the information indicative of the age of the user is received based on user input by interaction with a user interface of the third device [0160-0162].
	Regarding claim 6, Tremblay discloses the method of claim 1, wherein the second device comprises a beacon configured to broadcast the broadcast message [0141-0144].
	Regarding claim 7, Tremblay discloses the method of claim 1, wherein the information indicative of the age of the user comprises at least one of: a birth date; an address; biometric information; a driver's license number; a passport number; a birth certificate; a social security number; or a government identification document [0160-0162].
	Regarding claim 8, Tremblay discloses the method of claim 1, further comprising: providing an indication that the vaporizer device is locked [0233, 0235, & 0242].
Regarding claim 9, Tremblay discloses a vaporizer device comprising: 
at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause the vaporizer device to at least: 
determine whether the vaporizer device is within a communication range of a second device, the determining based on receiving a broadcast message from the second device [0067-0074]; 
lock the vaporizer device to deactivate operation of the vaporizer device in response to the vaporizer device being within the communication range, wherein locking the vaporizer device comprises disabling use of a heating function of the vaporizer device [0081-0084, & 0091]; 
receive information indicative of an age of a user of the vaporizer device, the information received from a third device that is separate from the second device [0160-0162]; and 
unlock, based on the information indicative of the age of the user, the vaporizer device, wherein unlocking the vaporizer device comprises enabling use of the heating function [0160-0162].
	Regarding claim 10, Tremblay discloses the vaporizer device of claim 9, wherein the second device comprises a user device executing an application configured to identify and disable operation of the vaporizer device [0081 & 0160].
Regarding claim 11, Tremblay discloses the vaporizer device of claim 9, wherein the information indicative of the age of the user is received based on a user input by interaction with a user interface of the third device [0160-0162].
	Regarding claim 12, Tremblay discloses the vaporizer device of claim 9, wherein the second device comprises a beacon configured to broadcast the broadcast message [0141-0144].
	Regarding claim 13, Tremblay discloses the vaporizer device of claim 9, wherein the information comprises at least one of: a birth date; an address; biometric information; a driver's license number; a passport number; a birth certificate; a social security number; or a government identification document [0160-0162].
	Regarding claim 14, Tremblay discloses the vaporizer device of claim 9, wherein the vaporizer device is further caused to at least provide an indication that the vaporizer device is locked [0233, 0235, & 0242].
	Regarding claim 35, Tremblay discloses the vaporizer device of claim 9, wherein the vaporizer is further caused to at least display, on a user interface, a list or graphical representation of vaporizers within the communication range [0227 & 0235-0244].
	Regarding claim 36, Tremblay discloses the method of claim 1, wherein unlocking the vaporizer comprises: generating a code to unlock the vaporizer; transmitting the code to the user; receiving an input of the code; and activating the vaporizer in response to receiving the code [0160-0162].
	Regarding claim 37, Tremblay discloses the method of claim 1, wherein determining the age of the user comprises comparing the received information with second information associated with the user stored in a database [0160-0162, 0171, & 0172].
	Regarding claim 38, Tremblay discloses the method of claim 36, wherein receiving an input of the code comprises receiving a user input of the code by interaction of the user with the vaporizer [0160-0162].
	Regarding claim 39, Tremblay discloses the vaporizer of claim 9, wherein the vaporizer is further caused to at least compare the received information with second information associated with the user stored in a database [0160-0162, 0171, & 0172].
	Regarding claim 40, Tremblay discloses the vaporizer of claim 9, wherein the vaporizer is further caused to at least: transmit the information to a server for determining the age of the user; and receive, from a server, a response to the information, the response indicating the age of the user [0160-0162].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876